Pursuant to the Full Commission's Opinion and Award filed 25 October 1995, plaintiff submitted a letter from Dr. Todd B. Guthrie in which a rating was given related to the October 1992 compensable injury. In his earlier deposition, however, Dr. Guthrie failed to sufficiently distinguish his rating between the compensable October 1992 injury and the non-compensable August 1993 injury. Based on this earlier  deposition testimony defendant objected to any reliance on Dr. Guthrie's 13 November 1995 letter without having leave to conduct a second deposition.
After careful consideration and for good cause shown, the parties are ORDERED to proceed with a second deposition, at defendant's cost, from Dr. Todd B. Guthrie. Further, the parties shall have FORTY-FIVE (45) DAYS within which to secure this deposition. Thereafter, the transcript thereof and all other relevant documents should be submitted to the Full Commission.
No further costs are assessed.
                                  S/ ________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ ___________________ BERNADINE S. BALLANCE COMMISSIONER
S/ ______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER